PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,247,883
Issue Date: February 15, 2022
Application No. 16/454,401
Filing or 371(c) Date: June 27, 2019
Attorney Docket No. SK14239
For: SHOE TYING SUPPORT ASSEMBLY


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed March 15, 2022, requesting issuance of a duplicate Letters Patent for the above-identified application.

The petition is DISMISSED.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition under 37 CFR 1.182. In this instance, the fee required by law is $105.  

The petition in the above-identified application was not accompanied by payment of the required fee. No consideration on the merits can be given to the petition until the required fee is received.

Further it is also noted that the petition is not properly signed. Any unsigned petition or one not properly signed by a person having authority to prosecute the application is not entered. This applies, for instance, where the petition is signed by only one of two applicants/inventors and the one signing has not been given a power of attorney by the other applicant.  

Therefore, as the petition is not signed by all the inventors and the record herein fails to disclose that petitioner herein (Joseph Hill) was ever given a power of attorney to act on behalf of inventor Annie Hill, or that he is an assignee of the entire interest and has complied with the provisions of 37 CFR 3.73(b), the petition to be improperly signed.

Since the petition was not properly signed by both applicants/inventors, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition signed by all the applicants, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:	Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 





Telephone inquiries concerning this decision may be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).